DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 6-8, 10-20, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 depends on cancelled claim 9. Appropriate correction is required.

	Claim 14 recites’ further analysis via other methodologies after Raman spectroscopy.’
	It is not clear what other methodologies means. There is no other methodology mentioned in the spec other than characterizing sample by Raman and surface enhanced Raman spectroscopic methods. Appropriate clarification is required.
Claim 19 recites the limitation ‘or otherwise positioning the SERS sensor on the medical device.’
It is not clear whether said limitation includes the limitation before it or are separate limitations. For prosecution purpose, it assumed that either one of the limitations is meant.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 3, 10-13, 15, 18-20, is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Clarke (US 2007/0224683 A1) [hereinafter Clarke].
	As to claims 1, 15, 18, Clarke teaches a method for detecting the presence of or characterizing one or more pathogens in a sample comprising: obtaining a substrate (123, Figs. 1, 2) which has made physical contact with the sample (122, Figs. 1, 2); forming or placing a Surface Enhanced Raman Scattering (SERS) sensor on the substrate (paragraphs 0018, 0059; note SERS sensor comprising, SERS material, probe, detection elements are on said substrate); and analyzing the sample SERS sensor with Raman spectroscopy or microscopy (paragraphs 0017, 0032,0044, 0047) .
	As to claim 3, Clarke teaches all as applied to claim 1, and in addition teaches wherein the substrate is the surface of a medical device or has been in physical contact with the surface of a medical device (123, Figs.1, 2; paragraph 0068).
	As to claims 10, 11, 12, 20, Clarke teaches all as applied to claim 1, and in addition teaches wherein analyzing comprises detecting the presence of one or more biomarker biomarkers for the one or more pathogens (paragraph 0052, 0083).
	As to claim 13, Clarke teaches all as applied to claim 1, and in addition teaches wherein the sample is a fluid or tissue sample taken from a patient (paragraphs 0083, 0013).
As to claim 19, Clarke teaches all as applied to claim 18, and in addition teaches comprising positioning the SERS sensor on the medical device (Figs. 1-2; paragraphs 0018, 0059; note SERS sensor comprising, SERS material, probe, detection elements are on said substrate/medical device).
Allowable Subject Matter
Claims 6-8, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 6, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method, wherein the SERS sensor is deposited or otherwise placed on the medical device after the device has been used on or in a patient, in combination with the rest of the limitations of the claim.
Claim 7-8 is/are allowed by virtue of their dependence from the objected claim 6.
As to claim 16, the prior art of record, taken alone or in combination, fails to disclose or render obvious a medical device wherein the medical device is an implanted medical device, in combination with the rest of the limitations of the claim.
Claim 17 is/are allowed by virtue of their dependence from the objected claim 16.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886